 USDC IN/ND case 3:20-cv-00794-JD-MGG document 3 filed 09/23/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RAYMOND E CONWAY,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-794-JD-MGG

 INDIANA STATE PRISON, PAM BANE,
 BUS, SNIDER,

               Defendants.

                                  OPINION AND ORDER

       Raymond Conway, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. The court

must bear in mind that “[a] document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

       Mr. Conway is presently housed at Indiana State Prison. It can be discerned from

the complaint and attachments that he was in protective custody for a substantial part

of 2018 and 2019 due to problems he had with gang members at the prison. He was in

protective custody again in early 2020 after another inmate threatened him, but he

claims that on April 17, 2020, he was removed from protective custody after he was in a
 USDC IN/ND case 3:20-cv-00794-JD-MGG document 3 filed 09/23/20 page 2 of 5


fight with another inmate. He claims he was only defending himself during this

altercation and that the other inmate threatened to hit him with a lock. Nevertheless, he

was sent to disciplinary segregation, where he began to have problems with another

inmate named Jason Long. He claims Long extorted him for commissary items and stole

some of his personal property, and threatened to stab or shoot him if he did not comply.

He claims that another inmate in the cellhouse, known as “Big Pete,” falsely accused

him of having worked as a correctional officer at the Elkhart County Jail, and “started

yelling it on the range.” Mr. Conway sought protective custody but was denied, and

was told that he could not seek protective custody until he finished serving his time in

disciplinary segregation. He claims, however, that inmates have been attacked and

killed at ISP even in the disciplinary segregation unit.

       Sometime around July 2020, he was moved to another cell on the other side of

the unit. He states that he was “ok for a few days” but then “word eventually followed”

about the false claim that he had previously worked as a correctional officer and the

threats from inmate Long. Several inmates stole his personal property as a result, and in

early August 2020, he received a note from an unnamed inmate stating that if he did not

give the inmate his television set, he would tell the other inmates that Mr. Conway was

“from PC” and had “snitched on his guys.” He claims that he has been told by other

inmates in the unit that if he ever goes back to general population, “the gangs would

kill me because they know I’m a snitch.” He’s requested protective custody a total of

three times in the past four months but is “denied every time.” He has completed his




                                             2
 USDC IN/ND case 3:20-cv-00794-JD-MGG document 3 filed 09/23/20 page 3 of 5


term of disciplinary segregation, and is concerned what will happen if he is moved back

to general population.

       The Eighth Amendment imposes a duty on prison officials “to take reasonable

measures to guarantee the safety of inmates” and to “protect prisoners from violence at

the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). However,

“prisons are dangerous places,” as “[i]nmates get there by violent acts, and many

prisoners have a propensity to commit more.” Grieveson v. Anderson, 538 F.3d 763, 777

(7th Cir. 2008). Therefore, a failure-to-protect claim cannot be predicated “merely on

knowledge of general risks of violence in a detention facility.” Brown v. Budz, 398 F.3d

904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that “the defendant had

actual knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).

       Here, Mr. Conway alleges that he is at specific risk of harm from inmates both in

the disciplinary segregation unit and in general population, and that he needs to be

moved to protective custody. He alleges that due to his having been labeled a “snitch,”

as well as the false rumor that he previously worked as a correctional officer, his life is

presently at risk. The warden has both the authority and the responsibility to ensure

that inmates are protected from harm by other inmates as required by the Eighth

Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Mr.

Conway will be allowed to proceed on an Eighth Amendment claim against Ron Neal

in his official capacity as Warden of ISP for permanent injunctive relief. Given the


                                               3
 USDC IN/ND case 3:20-cv-00794-JD-MGG document 3 filed 09/23/20 page 4 of 5


nature of Mr. Conway’s allegations, the court will send a copy of the complaint to the

Warden and require him to respond in an expedited fashion, addressing what steps are

being taken to protect Mr. Conway from harm by other inmates.

       For these reasons, the court:

       (1) DIRECTS the clerk to add Warden Ron Neal as a defendant;

       (2) GRANTS the plaintiff leave to proceed against Ron Neal in his official

capacity as the Warden of Indiana State Prison on an Eighth Amendment claim to

obtain permanent injunctive relief related to his need for protection from other inmates;

       (3) DISMISSES all other claims;

       (4) DISMISSES Indiana State Prison, Pam Bane, Ms. Bus, and Mr. Snider as

defendants;

       (5) DIRECTS the clerk to request a Waiver of Service from Ron Neal by email to

the Indiana Department of Correction along with a copy of this order and the complaint

(ECF 1) pursuant to 28 U.S.C. § 1915(d);

       (6) DIRECTS the clerk to fax or email a copy of the same documents to Warden

Neal at Indiana State Prison;

       (7) DIRECTS the United States Marshals Service to serve process on Warden Ron

Neal pursuant to 28 U.S.C. § 1915(d) by October 16, 2020 if he does not file an

appearance by October 9, 2020;

       (8) ORDERS Ron Neal to file and serve a response no later than October 21, 2020,

with supporting documentation and declarations from staff as necessary, addressing

the status of the plaintiff’s request for protective custody, whether he is presently in


                                             4
 USDC IN/ND case 3:20-cv-00794-JD-MGG document 3 filed 09/23/20 page 5 of 5


danger from other inmates at his facility, and what steps are being taken to protect him

from harm; and

         (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Warden Ron Neal to respond,

as provided in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on September 23, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
